Fourth Court of Appeals
                                     San Antonio, Texas
                                            October 3, 2016

                                          No. 04-16-00545-CR

                                    Dellie Boykin OXENDINE, Jr.,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 13342CR
                        Honorable Enrique Fernandez, Judge Presiding


                                            ORDER
        The trial court’s certification states “the defendant has waived the right of appeal.” We
therefore ORDER the trial court clerk, Jo Ann Cervantes, to file, within ten days of the date of
this order, an electronic clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      all documents relating to the defendant’s plea bargain, including the
               court’s admonishments, the defendant’s waiver and consent to stipulation
               of testimony, and any other stipulations;

       3.      the judgment;

       4.      all post-judgment motions and the orders on those motions, if any;

       5.      the notice(s) of appeal;

       6.      the trial court’s certification of defendant’s right of appeal;

       7.      the criminal docket sheet; and

       8.      the bill of costs.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court